Title: To George Washington from Henry Babcock, 20 November 1779
From: Babcock, Henry
To: Washington, George


        
          20th Novr 1779Stonington [Conn.]
          May it please your Excellency
        
        The great Regard I have for Justice, & the well grounded Esteem, I have for an extreamly injured Character (in the Person of Capn Saltonstall) will I hope be a sufficient Apology for my giving your Excellency the Trouble of this Letter.
        When I saw his Orders signed by Warren, & Verno[n] viz. in the usual Form. “You are to proceed to Penobscot, burn sink & destroy &c.[”] They go on to say in a distinct Paragraph “Whereas your Command is very extensive, and of great Consequence, You are upon all Occasions; to take the Advice of the Caps. of the Navy, and their Opinion is to be your Rule of Conduct.”
        Simillar to the above are their Orders & yet when the Navy Board were asked by the Court Martial, for a Copy of their Orders, the above Paragraph was suppressed, hoping that the original Orders perished in the Conflagration of the Ship. Capn Saltonstall tho’ he sufferd the Loss of all his Baggage, to the Amount of very considerable Value, Yet like an able Officer, & a sensible Man he took particular Care to preserve his Orders, & fortunately for him he did. Because in strict Conformity to his Orders, tho very contrary to his own private Judgment, He with an Inflexible rigid Scrupulosity adher’d. Unless the Works at Penobscott, could be carried by a Coup de main, it was idle to attempt it, for Reasons very obvious; instead of furnishing Genl

Lovel with 1500 Men as they promised him, Upon a Genl Review of his Troops before they sailed upon the Expedition they did not amount to but little more than 800 Rank & File; & by his Qr Master Genl perhaps the most of a military Man upon the Expedition he advised Genl Lovel (upon having his Opinion asked) to return to Boston.
        Had the Council of the State asked for the Continental Troops then at Providence under the Command of Genl Gates—He undoubtedly for the good of the public Service, would have ordered a sufficient No. under the Direction of Genl Starks or some other able Officer. But those Wise Acres of the Massachusetts were determined to have all the Merit of the Expedition, & were above asking Assistance from the Continental Troops, & You may be assured from what I learn, none deserved the Name of Soldiers upon the Expedition but the Marines. I say when I saw his Orders I was astonished that he was not acquited with Honor—My eldest Son was on board the Warren with the Commodore, who together with others assure Me that Capn Saltonstall did every Thing that an active brave Officer could in his Situation possibly do—But that he was by no Means seconded by Gen. Lovel who I am told (& firmly is the Truth) is a mere old Woman.
        Three Times, Capn Saltonstall loosed his Topsails, to attack the Shipping beyond the Fort, but could not prevail upon Lovel to attack the Fortress at the same time by Land—Ten Caps. of the Navy at a Council of War held on Board the Warren voted, that it was improper for our Ships to attack the Enemys Ships, unless the Army at the same time attacked by Land, Two Caps. voted for an Attack. Genl Lovel after some Experiment found as he says, that his Troops were not firm enough, to advance against the Works; At a Council of War the Comg Officers of Regts voted three love that these Nos. were not sufficient to attack the fort Capn Saltonstall being noticed of it was for raising the Siege, but over ruled by his (to say no less of it[)] over zealous Officers. Yet the Councils of War held by Order of the Commanding Officer of the Navy; strictly enjoyned so to do, by Order of the Navy Board, were not admitted as exculpatory Evidence, upon his Trial by the Court Martial. The Council of the Massachusetts to take the Odium of the Publick from off themselves, have thrown their whole Weight into the Scale to

sacrifize Saltonstall, & by an unheard of Species of Sophistry, have amused the Court that Capn Saltonstalls Command, whilst at Penobscot, tho very important, & very extensive, was unlimited, & uncontrol’d, & therfore he is solely responsible for what happened. Yet after the Expedition was over & by his Orders supposed to be crowned with Success, He was not after that to be trusted with a much smaller Command; but he was to be guided by the Major Voice of his Caps. Is it not shameful that such a flimsy Subterfuge should be made Use of to the Destruction of a brave good Officer? and reflects the highest Indignity upon the Court Martial & is a complete full Proof, that they were either Void of Common Sense or Dupes to the Council of the State. But what will not Malevolence, Ill Nature, & Disappointment do? We flatter ourselves that Congress will do him Justice, which is all we Ask, and which he has an undoubted Right to—If Your Excellency upon a fair candid hearing is of the same Opinion with Me, I am certain it must give you great Pleasure honorably to acquit him—It must necessarily afford to every generous humane Breast a most sensible pleasing Satisfaction, to reinstate an Officer thus cruelly & most injureously treated. I have the Honor to be with greatest Esteem Yr Excellencys most obedient & most humble Servant
        
          H. Babcock
        
      